UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:10/31 Date of reporting period: 7/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of July 31, 2010(Unaudited) DWS Global Small Cap Growth Fund Shares Value ($) Common Stocks 97.9% Australia 1.2% Austal Ltd. (a) Lynas Corp., Ltd.* (Cost $4,680,832) Austria 0.4% Wienerberger AG* (a) (Cost $1,362,981) Bermuda 0.6% Lazard Ltd. "A"(Cost $2,121,037) Brazil 1.3% Diagnosticos da America SA Fleury SA* (Cost $3,745,611) Canada 1.3% North American Palladium Ltd.* SunOpta, Inc.* (Cost $9,734,665) Channel Islands 0.8% Randgold Resources Ltd. (ADR) (b) (Cost $2,366,999) China 2.8% hiSoft Technology International Ltd. (ADR)* Minth Group Ltd. VanceInfo Technologies, Inc. (ADR)* (a) (Cost $4,814,167) Cyprus 0.4% Prosafe SE (c) (Cost $2,359,211) France 2.4% Financiere Marc de Lacharriere SA Flamel Technologies SA (ADR)* JC Decaux SA* Meetic (Cost $14,777,930) Germany 5.3% Fresenius Medical Care AG & Co. KGaA M.A.X. Automation AG Rational AG United Internet AG (Registered) (Cost $8,250,191) Gibraltar 0.7% PartyGaming PLC*(Cost $2,806,636) Greece 0.6% Hellenic Exchanges SA Jumbo SA (Cost $5,122,607) Hong Kong 7.1% Dah Sing Banking Group Ltd.* EVA Precision Industrial Holdings Ltd. (d) K Wah International Holdings Ltd. Kingboard Chemical Holdings Ltd. Midland Holdings Ltd. REXLot Holdings Ltd. (d) Shui On Construction & Materials Ltd. Wing Hang Bank Ltd. (Cost $19,762,896) India 0.4% Magma Fincorp Ltd.(Cost $1,478,742) Ireland 4.4% C&C Group PLC (e) C&C Group PLC (e) ICON PLC (ADR)* Norkom Group PLC* Paddy Power PLC Ryanair Holdings PLC* (Cost $12,007,379) Italy 0.6% Prysmian SpA(Cost $2,638,843) Japan 7.8% Daiseki Co., Ltd. FP Corp. Internet Initiative Japan, Inc. (a) Kakaku.com, Inc. M3, Inc. (a) MISUMI Group, Inc. Nidec Corp. Nippon Seiki Co., Ltd. Nitori Co., Ltd. Universal Entertainment Corp.* (Cost $24,554,090) Korea 0.7% S&T Dynamics Co., Ltd.(Cost $2,364,610) Luxembourg 0.5% L'Occitane International SA*(Cost $1,854,446) Netherlands 4.2% Brunel International NV (a) Chicago Bridge & Iron Co. NV (NY Registered Shares)* (a) Koninklijke Vopak NV QIAGEN NV* (a) SBM Offshore NV (Cost $12,646,299) Singapore 1.1% Venture Corp., Ltd.(Cost $2,740,277) South Africa 0.5% Northam Platinum Ltd.(Cost $2,348,589) Spain 0.9% Tecnicas Reunidas SA Telvent GIT SA (NY Registered Shares)* (Cost $4,857,161) Switzerland 1.2% Advanced Digital Broadcast Holdings SA (ADB Group) (Registered) Partners Group Holding AG (Cost $3,118,396) Thailand 0.6% Kiatnakin Bank PCL (Foreign Registered)(Cost $2,468,991) United Arab Emirates 0.8% Lamprell PLC(Cost $2,346,803) United Kingdom 9.3% Aegis Group PLC ARM Holdings PLC Ashmore Group PLC Babcock International Group PLC Burberry Group PLC Domino's Pizza UK & IRL PLC ICAP PLC John Wood Group PLC Michael Page International PLC Northgate PLC* Rotork PLC Serco Group PLC (Cost $31,385,642) United States 40.0% Accuray, Inc.* Advance Auto Parts, Inc. Aecom Technology Corp.* Aeropostale, Inc.* Affiliated Managers Group, Inc.* (a) Alpha Natural Resources, Inc.* Atlas Air Worldwide Holdings, Inc.* BE Aerospace, Inc.* BorgWarner, Inc.* Cameron International Corp.* Carter's, Inc.* Central European Distribution Corp.* (f) Cliffs Natural Resources, Inc. Darling International, Inc.* Deckers Outdoor Corp.* (a) Diamond Foods, Inc. (a) Dresser-Rand Group, Inc.* EnerNOC, Inc.* (a) EXCO Resources, Inc. FSI International, Inc.* FTI Consulting, Inc.* (a) Green Mountain Coffee Roasters, Inc.* (a) Guess?, Inc. Harris Corp. iGATE Corp. Itron, Inc.* Jarden Corp. Jefferies Group, Inc. (a) Joy Global, Inc. Lam Research Corp.* Life Technologies Corp.* Martin Marietta Materials, Inc. (a) Merge Healthcare, Inc.* Metabolix, Inc.* (a) NIC, Inc. Northern Oil & Gas, Inc.* (a) NxStage Medical, Inc.* Owens & Minor, Inc. Owens-Illinois, Inc.* Prosperity Bancshares, Inc. (a) QLIK Technologies, Inc.* Questcor Pharmaceuticals, Inc.* Rovi Corp.* Schawk, Inc. Schweitzer-Mauduit International, Inc. Stericycle, Inc.* (a) SXC Health Solutions Corp.* Sycamore Networks, Inc. Thoratec Corp.* (a) TiVo, Inc.* Ultra Petroleum Corp.* Urban Outfitters, Inc.* (a) Vista Gold Corp.* VIVUS, Inc.* (a) Waddell & Reed Financial, Inc. "A" (Cost $123,181,006) Total Common Stocks (Cost $311,897,037) Participatory Note 0.6% Indonesia PT AKR Corporindo Tbk (issuer Merrill Lynch International & Co.), Expiration Date 11/6/2014(Cost $2,276,195) Warrants 0.0% Hong Kong Kingboard Chemical Holdings Ltd., Expiration Date 10/31/2012*(Cost $0) Securities Lending Collateral 10.9% Daily Assets Fund Institutional, 0.33% (g) (h) (Cost $46,903,445) Cash Equivalents 1.4% Central Cash Management Fund, 0.25% (g) (Cost $5,887,444) % of Net Assets Value ($) Total Investment Portfolio (Cost $366,964,121) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $370,946,686.At July 31, 2010, net unrealized appreciation for all securities based on tax cost was $106,215,475.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $135,548,312 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $29,332,837. (a) All or a portion of these securities were on loan.The value of all securities loaned at July 31, 2010 amounted to $44,187,770 which is 10.3% of net assets. (b) Security is listed in country of domicile.Significant business activities of company are in Africa. (c) Security is listed in country of domicile.Significant business activities of company are in Norway. (d) Security is listed in country of domicile.Significant business activities of company are in China. (e) Securities with the same description are the same corporate entity but trade on different stock exchanges. (f) Security is listed in country of domicile.Significant business activities of company are in Poland. (g) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (h) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt At July 31, 2010 the DWS Global Small Cap Growth Fund had the following sector diversification: Sector Market Value ($) As a % of Common Stocks, Participatory Note & Warrants Industrials 22.7 % Consumer Discretionary 17.2 % Health Care 15.3 % Information Technology 14.9 % Financials 11.5 % Energy 7.2 % Materials 5.9 % Consumer Staples 5.3 % Total 100.0 % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks and Warrants Australia $
